UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7420



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK EARL FRANCIS, a/k/a Jerome Brown,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:94-cr-40106-jlk-4)


Submitted: November 21, 2006              Decided:   December 1, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patrick Earl Francis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Patrick Earl Francis seeks to appeal his sentence.     In

criminal cases, the defendant must file the notice of appeal within

ten days after the entry of judgment.   Fed. R. App. P. 4(b)(1)(A).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty days to file a notice of appeal.   Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered judgment on April 18, 1995.

The notice of appeal was filed on August 10, 2006.    Because this

notice of appeal was not timely filed, we dismiss the appeal.*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




     *
      We note that this court previously affirmed Francis’
convictions and sentence. See United States v. Francis, No. 95-
5266, 1997 WL 657132 (4th Cir. Oct. 23, 1997) (unpublished).

                              - 2 -